NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Argued January 25, 2013
                               Decided , March 27, 2013

                                         Before

                          FRANK H. EASTERBROOK, Chief Judge

                          WILLIAM J. BAUER, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

No. 12-2602

SHARON A. SCHREIBER,                              Appeal from the United States
               Plaintiff-Appellant,               District Court for the Northern
                                                  District of Illinois, Western Division.
      v.

CAROLYN W. COLVIN,* Acting                        No. 10 C 50167
Commissioner of Social Security,
                   Defendant-Appellee.            P. Michael Mahoney,
                                                     Magistrate Judge.

                                         ORDER

    Sharon Schreiber suffers from several mental impairments and applied for disability
insurance benefits under the Social Security Act, 42 U.S.C. § 423(d). After holding an


      *
         Pursuant to Rule 43(c)(2) of the Federal Rules of Appellate Procedure, we have
substituted Carolyn W. Colvin for Michael J. Astrue as the named defendant-appellee.
No. 12-2602                                                                             Page 2


evidentiary hearing, an administrative law judge found that Schreiber was not disabled. On
appeal, Schreiber challenges the ALJ’s evaluation of the opinion of Schreiber’s treating
psychiatrist, adverse credibility determination, and failure to analyze Schreiber’s fatigue and
panic attacks in determining her residual functional capacity. Bearing in mind the deferential
standard of review that applies, see 42 U.S.C. § 405(g), we conclude that substantial evidence
supports the ALJ’s decision and therefore affirm the denial of benefits.

     Schreiber applied for disability insurance benefits on September 7, 2006, contending that
psychological problems, including bipolar disorder, anxiety, and depression, rendered her
unable to work. Schreiber has been receiving treatment from her psychiatrist, Dr. Mary E.
Belford, M.D., since 1995. Prior to December 2005, Schreiber was successfully taking
medication for anxiety and depression. She felt well enough to wean herself off of Paxil, start
taking St. John’s Wort, and open her own business—a combination coffee shop and video
store. The stress of opening and running a business proved too much, however, and on
December 19, 2005, Schreiber visited Dr. Belford’s office and reported that she was “a mess.”
She said that running the store on her own and problems with her daughter caused her to cry
constantly, lose her appetite, sleep poorly, and suffer from mood swings and low self-esteem.
The treatment notes from this visit indicate that she was anxious, moderately depressed,
tearful, and had impaired judgment and insight. Schreiber was diagnosed with moderate
mixed bipolar disorder and prescribed Xanax (used to treat anxiety and panic disorder) and
Trileptal (an anti-convulsant and mood-stabilizing drug).

     In January 2006, Schreiber reported similar symptoms and continued problems with the
store she had opened, which was now closed. She said that her family had many bills because
of the store and that she had “made a mess of things.” Dr. Belford found that Schreiber still
showed impaired judgment and insight and was agitated and anxious, and modified
Schreiber’s medications, increasing the dosage of Schreiber’s Xanax and replacing the Trileptal
with Effexor (an anti-depressant). In February, Schreiber improved: she reported that
although she still had some residual anxiety and concentration problems, she was
feeling better and working through some of the problems with the business, which she had
allowed a neighbor to take over. Dr. Belford added Zyprexa (an anti-psychotic medication)
to Schreiber’s medications.

     This improvement was short-lived, however. In April, Schreiber reported to Dr. Belford
that she was continuing to have problems with the business and her old symptoms were
returning. On April 21, 2006, Schreiber was hospitalized for five days after reporting that
she woke up every morning disappointed that she was not dead. She complained of
overwhelming anxiety, mood swings, lack of concentration, and weight and sleep loss.
Schreiber was diagnosed as having bipolar disorder and panic disorder.
No. 12-2602                                                                               Page 3


    The following month, on May 15, 2006, Schreiber was again seen at the hospital after
reporting thoughts of suicide. She complained of her prior symptoms and was diagnosed with
major depressive disorder and encouraged to continue with her medications and attend group
therapy.

     Schreiber continued to see Dr. Belford over the course of the next few months. In June,
Schreiber reported that she was miserable and stressed about her family’s financial situation:
the auction of her business was to be held this month, and her daughter had recently lost her
medical insurance and had unpaid bills. Dr. Belford noted that Schreiber complained of
anhedonia, anxiety, loss of appetite, excessive crying, and decreased energy levels, and had
stopped taking Xanax or Zyprexa. She modified Schreiber’s medication, prescribing Geodon
(an anti-psychotic medication used to treat bipolar disorder) and Depakote (an anti-seizure
medication used to treat bipolar disorder), and advised her to follow up in a month.

    In July, Schreiber had recently returned from a camping trip with her husband and
reported that many of her symptoms had improved. She was eating and sleeping better, had
no depression or anxiety, and denied anhedonia, but she still suffered from crying spells, low
energy, and noticed that she was quick to anger. Dr. Belford advised Schreiber to attend
counseling; Schreiber had been seeing a therapist, but thought her insurance benefits had
run out for the year. After confirming that her benefits had been restored, Schreiber said that
she would restart therapy.

     At her visit to Dr. Belford in September, Schreiber reported increased anxiety and a loss
of appetite, and said she was still stressed by her family’s financial situation and her
relationship with her daughter. She also said she was still not in therapy despite being
referred to the therapist several times, but indicated that “this time she [wa]s really going.”
Dr. Belford continued Schreiber on Klonopin and Effexor and increased the dosage of her
Lamictal (an anti-seizure medication used to treat bipolar disorder). In November, Schreiber
reported that she was doing somewhat better, but said she still felt numb and did not want to
do anything.

    On November 14, 2006, Schreiber attended a psychological examination with Dr. Erwin
Baukus, Ph.D., a clinical psychologist, at the request of the state agency in connection with her
application for benefits. At the examination, Schreiber complained of symptoms of depression
and generalized persistent anxiety. Dr. Baucus inquired into her level of daily functioning and
examined her mental status, including her mood and affect, speech, thought process, and
mental capacity. Based upon the clinical examination and his review of Schreiber’s treatment
records, Dr. Baukus diagnosed Schreiber with bipolar disorder, current episode depressed,
with anxiety. He opined that she was able to manage funds on her own behalf.
No. 12-2602                                                                                Page 4


     Eight days later, Dr. Russell Taylor, Ph.D., a psychologist, reviewed Dr. Belford’s
treatment records and the notes from Dr. Baukus’ consultative examination on behalf of the
state agency. He opined that Schreiber had bipolar disorder with a history of episodic periods
manifested by the full symptomatic picture of both manic and depressive syndromes.
Dr. Taylor concluded that this disorder caused mild restriction of activities of daily living;
moderate difficulties in maintaining social functioning; moderate difficulties in maintaining
concentration, persistence, or pace; and one or two episodes of decompensation of extended
duration.1 Dr. Taylor concluded that Schreiber was capable of understanding, remembering,
and carrying out simple tasks on a sustained basis, but would require a work setting with
limited social or interpersonal demands. Dr. Taylor also found that Schreiber would be able
to adjust to simple changes in the work setting. Dr. Ronald Havens, Ph.D., reviewed and
affirmed Dr. Taylor’s opinions on February 26, 2007.

     On January 10, 2007, Schreiber returned to see Dr. Belford. In her notes, Dr. Belford
observed that while many of Schreiber’s symptoms had improved, she was “definitely not
back to her usual self,” and adjusted her medications. In March, Schreiber reported to
Dr. Belford that nearly all of her symptoms had improved and that she was finally feeling
more like herself. She said she was engaging in counseling and found it to be very helpful.
At a follow-up appointment in May, Schreiber said that she was feeling better, and Dr. Belford
noted that while Schreiber “still has some roller coaster left,” she was generally doing better.
Schreiber was trying to make healthy lifestyle choices, was gardening again, and planned to
resume counseling after getting off schedule due to vacations.

     Dr. Belford filled out a form regarding Schreiber’s ability to work in June 2007. Dr. Belford
opined that Schreiber’s ability to understand, remember, and carry out instructions were
affected by her mental impairments, and opined that Schreiber had either “poor” or “fair”




       1
          Dr. Taylor found that Schreiber was moderately limited in the following areas: the
ability to maintain attention and concentration for extended periods; the ability to work in
coordination with or proximity to others without being distracted by them; the ability to
complete a normal workday and workweek without interruptions from psychologically based
symptoms; to perform at a constant pace without an unreasonable number and length of rest
periods; the ability to get along with co-workers or peers without distracting them or
exhibiting behavioral extremes; and the ability to set realistic goals or make plans
independently of others.
No. 12-2602                                                                               Page 5


abilities in the 23 functional work activities enumerated on the form.2 Dr. Belford also opined
that Schreiber’s impairments affected her ability to respond appropriately to supervision, co-
workers, and work pressures in a work setting.3 She stated that her opinions were based on
a “clinical interview,” but she provided no details regarding the interview.

     In August 2007, Schreiber returned to see Dr. Belford, who noted that Schreiber was much
improved from a year prior. Schreiber reported that her anxiety was triggered “once in a
while” and that her family’s finances were still extremely tight, leading to stress regarding the
cost of an upcoming vacation. Dr. Belford noted that Schreiber’s emotional foundation was
better due to her medication and that her moods were “nowhere near as reactive and out of
control” as they were in the past. She told Schreiber to continue with her medications. At her
November follow-up visit, Schreiber reported general improvement, but said that she was still
on an “emotional roller coaster.” She explained that winter was always a more difficult time
for her, and that she had difficulty leaving the house and had not followed up on Dr. Belford’s
counseling recommendation. Schreiber informed Dr. Belford that she was not taking much
Xanax and had not refilled her last prescription.

    At her last appointment with Dr. Belford in the record, on February 27, 2008, Schreiber
reported that she was “doing pretty well”: she had increased energy and motivation levels
and her anxiety was under control.

    At the hearing for her application for benefits in May 2008, Schreiber testified that she was
43 years old, married, and living with her husband and son. She said that she last worked in
December 2005 when she tried to open and run the business that she ultimately closed and
sold after suffering a breakdown. According to Schreiber, her typical day involves waking her
son up around 7:00 a.m., getting him ready, and driving him school. She said that she usually
returns home by 8:30 a.m., and sometimes will lie down until around noon if she feels tired.


       2
         In particular, she opined that Schreiber had a “poor” ability to understand and
remember detailed instructions; carry out detailed instructions; maintain attention and
concentration for extended periods; work with others without being disturbed by them;
complete a normal workday or workweek; and perform at a persistent pace.
       3
        Specifically, she opined that Schreiber had a “poor” ability to accept instructions and
respond appropriately to criticism from supervisors; respond appropriately to changes in the
work setting; travel in unfamiliar places or use public transportation; set realistic goals or
make plans independently of others. Dr. Belford said that Schreiber had a fair ability to
perform all other tasks listed.
No. 12-2602                                                                               Page 6


On her good days, she said she will sit on the couch, visit her mother, or go online to chat with
others who share her condition. She said that she gardens about once a week, does a minimal
amount of household chores, and sometimes does the grocery shopping. In the afternoon, she
tries to help her son with his homework and get the kitchen ready so she or her husband can
cook when he returns home. In the evenings, Schreiber said that she spends time with her
family and watches television. Schreiber said that she sees friends about once every two weeks
and has one friend with whom she talks on the phone every day.

     Regarding her impairments, Schreiber testified that she experiences panic, anxiety, and
mood swings that make it difficult for her to be around people. She said she has problems
with her concentration and ability to maintain focus and believes that she is only capable of
being productive for about two hours a day. She said that she averages at least two panic
attacks per day, and that each attack can last for a few hours. Schreiber also said that about
two or three times per month she has prolonged panic attacks that require a day or two to
recover. She said that she takes Xanax when she has the panic attacks, but that it makes her
very tired and incapable of doing anything for the remainder of the day.

     Schreiber testified that she had been seeing Dr. Belford since 1995, usually for fifteen
minutes once every two or three months. She said that she had seen a therapist on-and-off for
about six months on a weekly basis, but that she discontinued the therapy because she did not
find it helpful. She was also in daily group counseling for a few weeks in 2007. Schreiber
testified that she has been on a variety of medications and, at the time of the hearing, was
taking Effexor, Lamictal, Geodon, Xanax, and naproxen sodium. She said that the medications
have helped her, but that they have not completely cured her bipolar disorder. She also said
that the medications have caused side effects including blurred vision, heart palpitations,
grogginess, and weight fluctuation.

    A vocational expert testified that a person of Schreiber’s age, education, and work history,
who was limited to simple tasks in a setting with limited social or interpersonal demands and
with no more than simple changes in the work setting, could do Schreiber’s past relevant
work as an assembler or machine operator. If Schreiber were found to be credible regarding
her description of her impairments, however, the vocational expert testified that she could
not sustain full-time employment because her panic attacks would take her off task for too
much of the workday.

    The ALJ concluded that Schreiber was not disabled and denied her claim for benefits after
applying the familiar five-step evaluation process, see 20 C.F.R. § 404.1520(a)(4). At step one,
the ALJ concluded that Schreiber had not worked since her alleged onset date. At steps two
and three, the ALJ concluded that Schreiber suffered from the severe impairments of bipolar
No. 12-2602                                                                                Page 7


disorder, anxiety, and depression, but that these impairments or a combination of impairments
did not meet or equal a listed impairment.

     At step four, the ALJ evaluated Schreiber’s residual functional capacity, or the measure
of the abilities Schreiber retained despite her impairments. 20 C.F.R. § 404.1545(a). The ALJ
found that Schreiber had the residual functional capacity to perform work at all exertional
levels, but that she must be limited to simple tasks in a setting with limited social or
interpersonal demands and no more than simple changes in the work setting.

     In determining Schreiber’s residual functional capacity, the ALJ found that Schreiber’s
impairments could produce the symptoms Schreiber alleged, but that her “statements
concerning the intensity, persistence, and limiting effects of [her] symptoms are not credible
to the extent they are inconsistent with the residual functional capacity assessment[.]” The
ALJ noted that Schreiber suffered from bipolar disorder with depression and anxiety that
had been characterized by mood swings, sleep and appetite disturbances, anxiousness,
crying spells, feelings of hopelessness, and decreased energy and impaired concentration.
Nevertheless, he found that the record established that Schreiber’s condition and symptoms,
while not resolved, had improved since her hospitalization in 2006. He noted the evidence in
the record indicating that Schreiber could perform a wide-variety of activities of daily living
and that Schreiber was consistently described as alert and oriented, as well as the lack of
evidence supporting her claims of significant side effects from her medication. The ALJ also
cited the opinions of Dr. Taylor and Dr. Havens in support of his residual functional
capacity determination, but he discounted Dr. Belford’s assessment of Schreiber’s ability to
do work-related activities. The ALJ found Dr. Belford’s assessment “unpersuasive” because
it was conclusory, inconsistent with other evidence of record, and inadequately described
the clinical findings to support the limitations Dr. Belford found.

     Based on Schreiber’s residual functional capacity, the ALJ found that Schreiber could do
her past relevant work and was therefore not disabled; the ALJ did not proceed to step five of
the analysis. See 20 C.F.R. § 404.1520(a)(4)(iv). When the Appeals Council denied review, the
ALJ’s decision became the final decision of the Social Security Commissioner, and Schreiber
brought an action in the district court seeking judicial review of the Commissioner’s final
decision. The district court affirmed the Commissioner’s decision, and Schreiber appealed.

    We review de novo the district court’s judgment affirming the Commissioner’s final
decision, Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010), and will uphold the Commissioner’s
decision if the ALJ applied the correct legal standards and supported her decision with
substantial evidence. 42 U.S.C. § 405(g); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011).
Substantial evidence is “evidence a reasonable person would accept as adequate to support
No. 12-2602                                                                              Page 8


the decision.” Prochaska v. Barnhart, 454 F.3d 731, 734-35 (7th Cir. 2006). “When reviewing for
substantial evidence, we do not displace the ALJ’s judgment by reconsidering facts or evidence
or making credibility determinations.” Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). A
decision denying benefits need not address every piece of evidence, but the ALJ must provide
“an accurate and logical bridge” between the evidence and her conclusion that a claimant is
not disabled. Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012).

     On appeal, Schreiber’s challenges to the ALJ’s decision focus on his assessment of
Schreiber’s residual functional capacity at step four. Schreiber’s primary argument is that the
ALJ improperly rejected the opinions of her treating psychiatrist, Dr. Belford, and failed to
discuss adequately his refusal to credit her assessment. Under the “treating physician rule,”
a treating physician’s opinion that is consistent with the record is generally entitled to
“controlling weight.” 20 C.F.R. § 404.1527(c)(2); Jelinek, 662 F.3d at 811. However, an ALJ
need not blindly accept a treating physician’s opinion: an ALJ “may discount a treating
physician’s medical opinion if the opinion is inconsistent with the opinion of a consulting
physician or when the treating physician’s opinion is internally inconsistent, as long as he
minimally articulates his reasons for crediting or rejecting evidence of disability.” Schmidt v.
Astrue, 496 F.3d 833, 842 (7th Cir. 2007) (internal quotations marks and citation omitted).

     Here, we find that the ALJ adequately explained his reasons for discounting Dr. Belford’s
opinion that Schreiber had a poor ability to perform a number of work-related tasks. The ALJ
was particularly troubled by the “conclusory” nature of Dr. Belford’s assessment and her
failure to describe the clinical findings that supported the significant limitations she found
other than a reference to a “clinical interview.” Schreiber argues that Dr. Belford did not need
to include clinical findings to support her assessment given her long history of treating
Schreiber and the many treatment notes indicating that Schreiber suffered from significant
bipolar symptoms. But the ALJ recognized that Dr. Belford had been treating Schreiber for a
number of years and consulted Dr. Belford’s treatment notes to see if they supported
her opinions. The ALJ found that the notes, which indicated improvement in Schreiber’s
condition with medication and counseling, were inconsistent with the significant limitations
in Dr. Belford’s assessment. He also found her assessment inconsistent with the level of
treatment she provided Schreiber—a fifteen-minute visit every two to three months.
Additionally, the ALJ noted that Schreiber’s own reported activities of daily living and the
opinions of Dr. Taylor and Dr. Havens were inconsistent with Dr. Belford’s assessment of
Schreiber’s limitations.

    Although Schreiber acknowledges that the treatment notes indicate some improvement
in her condition, she argues that the ALJ improperly focused on the positive reports in the
No. 12-2602                                                                                  Page 9


treatment notes and failed to recognize the episodic nature of bipolar disorder. She points
out that Dr. Belford’s notes discussing improvement in Schreiber’s condition were usually
qualified by observations indicating that Schreiber was “not back to her usual self” and that
she still suffered from significant symptoms. She likens her situation to that of the claimant
in Bauer v. Astrue, 532 F.3d 606 (7th Cir. 2008). In Bauer, the claimant was diagnosed as bipolar
and, though prescribed a variety of antipsychotic drugs, was hospitalized several times with
hallucinations, racing thoughts, thoughts of suicide, and other symptoms of bipolar disorder.
Id. at 607. The claimant testified that she had been fired from her job because her condition
prevented her from working, and both her treating psychiatrist and treating psychologist
opined that she could not hold down a full-time job. Id. The ALJ, however, gave these
opinions little weight based on reasons that indicated that the ALJ lacked familiarity
with bipolar disorder, such as a few hopeful remarks in the claimant’s treatment notes, and
selective citations to the claimant’s testimony regarding her activities of daily living. Id. at 608-
09. Given the claimant’s medical history and the lack of any indication that the treating
doctors erred in the analysis supporting their opinions, we found the ALJ’s reliance on the
hopeful remarks as a basis to discount their opinions problematic, noting that:

       A person who has a chronic disease, whether physical or psychiatric, and is
       under continuous treatment for it with heavy drugs, is likely to have better and
       worse days; that is true of the plaintiff in this case. Suppose that half the time
       she is well enough that she could work, and half the time she is not. Then she
       could not hold down a full-time job. . . . That is likely to be the situation of a
       person who has bipolar disorder that responds erratically to treatment.

Id. at 609 (internal citations omitted). The ALJ overlooked this aspect of the claimant’s bipolar
disorder in Bauer, and so we remanded the case.

     Schreiber contends that we should take the same course here. We disagree. Although we
continue to emphasize the necessity of taking into account the episodic nature of many chronic
conditions, Bauer is distinguishable from this case. Here, the ALJ did more than rely on
“hopeful remarks” in Schreiber’s treatment notes to paint an overly-rosy view of her condition.
The ALJ recognized that Schreiber suffered an “episode of decompensation”—or a temporary
increase in symptoms “accompanied by a loss of adaptive functioning,” see Larson v. Astrue,
615 F.3d 744, 750 (7th Cir. 2010) (defining “episode of decompensation”)—beginning in
December 2005 and culminating in her hospitalization in April 2006. But he concluded that
the evidence of record indicated that Schreiber had experienced improvement with treatment
since that period. This is not to say that he found that Schreiber was “all better”; rather, he
recognized that Schreiber still struggled with her bipolar disorder and that it caused
No. 12-2602                                                                               Page 10


limitations on her ability to work and relate to others. Nevertheless, after considering all of
the medical evidence, including treatment notes from Dr. Belford, the assessment by
Dr. Baukus, and the reports from Dr. Taylor and Dr. Havens, as well as Schreiber’s own
testimony regarding the improvement in her condition, the ALJ found that Schreiber’s
symptoms had improved over time, and we conclude that this finding was supported by
substantial evidence.

     Schreiber also argues that the ALJ failed to properly analyze Dr. Belford’s opinion because
he did not specifically address each factor set forth in 20 C.F.R. § 404.1527. When an ALJ
chooses to reject a treating physician’s opinion, she must provide a sound explanation for the
rejection. See 20 C.F.R. § 404.1527(c)(2); Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010).
Here, while the ALJ did not explicitly weigh each factor in discussing Dr. Belford’s opinion,
his decision makes clear that he was aware of and considered many of the factors, including
Dr. Belford’s treatment relationship with Schreiber, the consistency of her opinion with the
record as a whole, and the supportability of her opinion. See 20 C.F.R. § 404.1527(c). While we
may not agree with the weight the ALJ ultimately gave Dr. Belford’s opinions, our inquiry is
limited to whether the ALJ sufficiently accounted for the factors in 20 C.F.R. § 404.1527, see
Elder v. Astrue, 529 F.3d 408, 425-26 (7th Cir. 2008) (affirming denial of benefits where
ALJ discussed only two of the relevant factors laid out in 20 C.F.R. § 404.1527), and built
an “accurate and logical bridge” between the evidence and his conclusion. We find that
deferential standard met here.

     Schreiber also argues that the ALJ erred in analyzing Dr. Belford’s opinions because he
misstated the record in reaching his conclusion that the “record contains no treatment notes
since January of 2007 that would establish any significant worsening of [Schreiber’s]
condition.” Specifically, the ALJ noted that the most recent treatment note in the record was
from January 2007, when, in fact, the last treatment note was from February 2008. Schreiber
also raised this argument before the district court, and we agree with the district court that any
error in the ALJ’s failure to address the treatment notes from Schreiber’s appointments with
Dr. Belford during the rest of 2007 and February 2008 was harmless. See Keys v. Barnhart,
347 F.3d 990, 994-95 (7th Cir. 2003) (applying harmless error analysis to claim for disability
benefits). As our discussion above indicates, those notes demonstrate continued improvement
in Schreiber’s condition and symptoms aside from some stress about how to pay for a vacation
and emotional anxiety caused by the onset of winter. Thus, this is unlike the cases Schreiber
cites in which the ALJ ignored evidence that contradicted his ultimate conclusion, see
Golembiewski v. Barnhart, 322 F.3d 912, 917 (7th Cir. 2003), or “pick[ed] and cho[se] among the
pieces of evidence,” see Binion v. Chater, 108 F.3d 780, 788-89 (7th Cir. 1997). Accordingly, while
we are concerned that the ALJ failed to discuss over a year’s worth of treatment notes, we will
No. 12-2602                                                                              Page 11


not remand the case on this ground because the notes supported the ALJ’s finding that the
“record contains no treatment notes since January of 2007 that would establish any significant
worsening of [Schreiber’s] condition.”

      Schreiber also challenges the ALJ’s credibility assessment. An ALJ’s credibility assessment
is afforded special deference because the ALJ is in the best position to see and hear the witness
and determine credibility. Shramek v. Apfel, 226 F.3d 809, 811 (7th Cir. 2000) (citation omitted).
When reviewing an ALJ’s credibility determination, we are limited to examining whether the
ALJ’s determination was “reasoned and supported,” Elder, 529 F.3d at 413-14 (citations
omitted), and will overturn the determination only if it is “patently wrong.” Craft v. Astrue,
539 F.3d 668, 678 (7th Cir. 2008) (citation omitted). “It is only when the ALJ’s determination
lacks any explanation or support that we will declare it to be patently wrong and deserving
of reversal.” Elder, 529 F.3d at 413-14 (internal quotation marks and citations omitted).
Nevertheless, the ALJ is still required to “build an accurate and logical bridge between the
evidence and the result[.]” Castile, 617 F.3d at 929 (internal quotation marks and citation
omitted). “In analyzing an ALJ’s opinion for such fatal gaps or contradictions, we give the
opinion a commonsensical reading rather than nitpicking at it.” Id.

     In determining the credibility of a claimant, SSR 96-7p instructs the ALJ to “consider the
entire case record” and requires a credibility determination to “contain specific reasons for the
finding on credibility, supported by the evidence in the case record[.]” SSR 96-7p, 1996 WL
374186 at *4. An ALJ should consider elements such as “objective medical evidence of
the claimant’s impairments, the daily activities, allegations of pain and aggravating
factors, functional limitations, and treatment (including medication).” Prochaska, 454 F.3d at
738 (citations omitted). Here, the ALJ considered these factors and found that Schreiber’s
testimony regarding her symptoms and their functional effect were not fully credible. He
pointed out that Schreiber’s claims of significant side effects from her medication were
inconsistent with the medical record (most of the treatment notes indicated no medication
side effects at all); Schreiber herself testified to the improvement in her symptoms with
treatment; and the evidence, including Schreiber’s testimony and Dr. Baukus’ examination
report, indicated that Schreiber took care of her activities of daily living and cared for her
children, shopped, and did household chores.

     Schreiber argues that the ALJ erred in his credibility determination because he failed to
acknowledge the qualifications Schreiber made regarding her activities of daily living and
did not take the episodic nature of bipolar disorder into account. Specifically, Schreiber
points us to her testimony and evidence that indicates that she sometimes disregarded
the household chores around her home, that her husband plays a large role in the completion
No. 12-2602                                                                              Page 12


of household tasks, and that she has good days and bad days. We agree that the ALJ’s
discussion regarding Schreiber’s activities of daily living was not ideal in this regard. We
have repeatedly emphasized that an ALJ is supposed to consider a claimant’s limitations in
performing household activities, e.g., Moss v. Astrue, 555 F.3d 556, 562 (7th Cir. 2009) (citation
omitted), and cautioned “that a person’s ability to perform daily activities, especially if
that can be done only with significant limitations, does not necessarily translate into an ability
to work full-time,” e.g., Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013) (citations omitted).
Nevertheless, although the ALJ’s adverse credibility finding was not perfect, it was also not
“patently wrong.” The ALJ did not place undue weight on Schreiber’s activities of daily living,
cf. Mendez v. Barnhart, 439 F.3d 360, 362-63 (7th Cir. 2006), and he specified several valid
reasons for finding Schreiber not credible, including the discrepancy between her complaints
of significant side effects from her medication in her hearing testimony and the lack of
evidence regarding those symptoms in the treatment notes from her visits to Dr. Belford.
Additionally, he noted that Schreiber’s complaints regarding the effects of her symptoms were
inconsistent with the evaluations of examining psychologist Dr. Baukus and reviewing
psychologists Dr. Taylor and Dr. Havens, as well as with the level of treatment she received.
We therefore conclude that although the ALJ’s discussion of Schreiber’s activities of daily
living was not ideal, the ALJ provided a sufficient basis for his adverse credibility
determination.

     Schreiber also contends that the ALJ erred by using boilerplate language in his credibility
determination that we have repeatedly criticized: that Schreiber’s “statements concerning the
intensity, persistence and limiting effects of the symptoms are not credible to the extent they
are inconsistent with the residual functional capacity assessment for the reasons explained
below.” We have found this statement problematic because it puts “the cart before the horse,
in the sense that the determination of capacity must be based on the evidence, including the
claimant’s testimony, rather than forcing the testimony into a foregone conclusion.” Filus v.
Astrue, 694 F.3d 863, 868 (7th Cir. 2012) (citing Bjornson v. Astrue, 671 F.3d 640, 645 (7th Cir.
2012)). But the use of such language is not fatal if the ALJ “has otherwise explained his
conclusion adequately.” Id. Here, as discussed above, the ALJ did offer reasons grounded in
the evidence, and we conclude that the ALJ satisfied his minimal duty to articulate his
reasons and make a bridge between the evidence and his credibility determination.

    Schreiber’s final argument regarding the ALJ’s decision is that the ALJ failed to analyze
her claims of fatigue and frequent panic attacks and their effect on her ability to perform
work-related activities. Contrary to Schreiber’s assertions, however, the ALJ clearly took
her allegations of fatigue into account in determining her residual functional capacity. The
ALJ noted that the medical evidence indicated that Schreiber had suffered from sleep
No. 12-2602                                                                             Page 13


disturbances and decreased energy as a result of her mental impairments. But he also noted
that Schreiber denied fatigue to Dr. Belford in January 2007, and that subsequent treatment
notes showed no significant worsening of her condition.4 The ALJ also mentioned Schreiber’s
hearing testimony that taking Xanax made her tired and groggy, but he found that those
complaints were inconsistent with her denial of side effects from her medication in
Dr. Belford’s treatment notes from May and November 2006. Ultimately, the ALJ concluded
that Schreiber’s fatigue-related symptoms caused limitations on her ability to function,
although not to the extent that Schreiber alleged at her hearing. But, as we discussed above,
the ALJ did not find Schreiber’s testimony regarding the extent of her symptoms wholly
credible, a determination we have not found to be “patently wrong.”

     We reach the same result as to the ALJ’s analysis of Schreiber’s claims of frequent panic
attacks. While the ALJ’s analysis was perfunctory, any error was harmless. First, it is clear
from the ALJ’s decision that he did not find Schreiber’s allegations of frequent and severe
panic attacks fully credible, a finding that is well-supported by evidence inconsistent with
Schreiber’s claims. For example, while Schreiber testified that she took Xanax to treat her
twice-daily panic attacks at the hearing, she had told Dr. Belford two months prior that she
“very rarely” used Xanax anymore. Additionally, Schreiber points us to only one medical
record containing a specific reference to panic attacks, a hospital record from May 2006 in
which she reported that she had felt “anxiety, nervous panic attacks.” Given this lack of
evidence regarding panic attacks in the record, Schreiber cites to evidence that indicates she
suffered from panic disorder and anxiety generally. But the ALJ considered Schreiber’s panic
disorder and anxiety and their related symptoms through his review and discussion of
Dr. Belford’s treatment notes and the assessments of the consulting psychologists. He
concluded that these impairments were severe and, accordingly, restricted Schreiber to
several mental limitations in the residual functional capacity determination. Schreiber’s
argument that the ALJ failed to analyze her panic attacks is therefore unavailing.

    To be sure, as we have indicated, the ALJ’s decision was not perfect. But it was supported
by substantial evidence, and we must nevertheless affirm the denial of benefits even if




       4
          This includes the February 2008 treatment note that Schreiber contends shows that
her fatigue was left “untreated.” Although the note indicates that Schreiber had stopped
taking Provigil (which was intended to address energy and motivation issues) because it made
her irritable, the note also indicates that she denied fatigue and reported that she was sleeping
better and had more energy and motivation.
No. 12-2602                                                                        Page 14


“reasonable minds could differ concerning whether [Schreiber] is disabled.” Elder, 529 F.3d
at 413 (internal quotation marks and citations omitted).
                                                                             AFFIRMED.